DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/3/2022 has been entered.  Claim 3 and 19-21 have been canceled.  Claims 1-2, 4-18 and 22-23 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites that the metallic third layer is in direct contact with the external surface of the structural member, however, claim 1 from which claim 22 depends has been amended to recite that the metallic third layer comprises a metal material applied directly on an external surface of the second layers which form an exterior surface of the structure and hence claim 22 does not further limit amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Modin (US2006/0108059) in view of McCrea (US2010/0304063).  Modin discloses a laminated fiber metal composite and a method for fabricating the laminated fiber metal composite (Abstract) wherein the composite comprises a continuous first set of layers or fiber plies (e.g. 350) comprising synthetic composite material and adjacent to each other to form a stack of layers of the synthetic composite material; and in one embodiment, a plurality of adjoined metallic second layers or metal foil strips (e.g. 300) each of which is disposed on a same external surface of the stack of layers of the synthetic composite material as shown in Figs. 8-9 thereby forming at least one layer of the metal foil strips (e.g. 356), wherein the second metallic layers or metal foil strips form an exterior surface of the structure and each of the second layers or metal foil strips comprises a metal material that is substantially covered and/or encapsulated by an impregnating resin matrix material during a single resin infusion step of a fiber metal composite preform (e.g. 352) formed from the stack of fiber plies and metal foil strips such that the metal material of each second layer is spaced apart from the metal material of an adjacent one of the second layers by gaps (e.g. 358) that facilitate flow of resin through the metal foil strip layer (e.g. 356), and more specifically through the gaps (Entire document, particularly Paragraphs 0004-0007, and 0025-0030), reading upon the claimed continuous first set of layers and claimed plurality of adjoined metallic second layers as recited in instant claim 1 as well as the claimed “forming a composite structural member” comprising a continuous first set of layer and a plurality of adjoined metallic second layers as recited in instant claim 16.  
Modin discloses that the plurality of strips (e.g. 300) may be arranged within each layer (e.g. 356) in any suitable pattern including a configuration where a plurality of strips are woven together and/or a plurality of strips may overlap one another in a crisscross pattern (e.g. such that an upper metal foil strip overlapping or crossing over lower metal foil strips may broadly read upon a metallic third layer overlaying a joint between two second layers), and that perforated metal foil sheets may also be used adjacent the fiber plies such as shown in Fig. 5, wherein any number of metal foil strip layer(s) and perforated (or non-perforated) metal foil sheets may be used as long as the pattern or configuration facilitates the flow of a resin mixture through the layer(s) or fiber metal composite preform (Paragraphs 0028-0029); and although Modin discloses that the “perforated metal foil sheet and metal foil strip layer are cost-effective and reliable for facilitating infusion of a resin mixture into a fiber metal composite without generally sacrificing the bearing strength of the composite” (Paragraph 0031), wherein in general, laminated fiber metal composites were developed to increase bearing strength and other properties of fiber/resin composites (Paragraph 0003), Modin does not specifically disclose a metallic third layer which comprises a metal material applied directly on an external surface of the adjoined second metallic layers (e.g. external surface of the upper 356 layer of Figs. 8-9) on an opposite side from where the first set of layers or plies (e.g. 350) is attached to the second layers wherein the third layer overlaps a joint between two of the second layers as instantly claimed.
However, McCrea discloses conforming, fine-grained or amorphous metallic barrier coatings or patches to be applied to polymer composite articles such as polymer composites reinforced with metals, metal alloys, carbon based materials such as graphite or carbon fibers, glass fibers, and other fillers, for producing strong and lightweight articles for use in a number of applications such as automotive, aerospace and defense applications, or other components exposed to thermal cycling and stress created by erosion and impact damage, to provide or restore vacuum/pressure integrity and fluid sealing functions to polymer articles such as composite laminates which are micro cracked and/or degrade during use, and/or to provide enhanced structural integrity and resistance against damage from impact incidents (Abstract, Paragraphs 0001-0002, 0033-0037 and 0065-0067).  McCrea discloses that the fine-grained and/or amorphous metallic coating is applied to at least a portion of a reinforced resin composite part, wherein prior to application of the fine grained and/or amorphous metallic coating, the surface of the composite part is pretreated to achieve excellent adhesion with the metallic layer by forming an anchoring structure, e.g. keying treatment, on the composite part or reinforced polymeric substrate, wherein some of the embedded fibers/fillers, such as those disclosed in Paragraph 0092, may be exposed to enable the coating to adhere thereto and at least partially encapsulate them further improving adhesion with the subsequently applied coating (Paragraphs 0020, 0042-0043, 0065, 0084, 0166-0176 and 0181-0183); wherein the metallic material is directly applied as a coating onto the composite part or substrate by electrodeposition, electroless deposition, physical vapor deposition (PVD), chemical vapor deposition (CVD) and cold spraying (Paragraph 0020; as in instant claims 17 and 23).  
McCrea discloses that the term “surface” to which the metallic coating is applied, “means a surface located on a particular side of an article” and “may include various surfaces or surface areas, including, but not limited to, a polymer article surface area, a fastener surface area, a seam or joint surface area, etc.” or “any one or all of the surfaces ore surface areas located on that particular side of the article being coated” (Paragraph 00703); and given the various improved properties provided by the metallic coating to the fiber-reinforced composite material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to apply a metallic coating layer as disclosed by McCrea on at least a portion of the external surface of the composite laminate taught by Modin and particularly overlaying the joint between the metal foil strips in the invention taught by Modin given that McCrea specifically discloses application of the metallic coating at a seam or joint surface area, thereby reading upon the claimed “metallic third layer, which comprises a metal material applied directly on an external surface of the second layers” as recited in instant claim 1 as well as the “disposing a metal material of a metallic third layer directly on an external surface of the second layers” as recited in instant claim 16, and thus rendering the claimed invention as recited in instant claims 1, 16-17 and 22-23 obvious over the teachings of Modin in view of McCrea given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regard to instant claim 2, as discussed in detail above, Modin discloses that the first set of layers or plies and the metal foil strip layer(s) and/or perforated metal foil sheet(s) are integrally formed and thus instant claim 2 would have been obvious over the teachings of Modin in view of McCrea.
With regard to instant claim 4-5 and 7-8, as discussed in detail above, Modin discloses the use of perforated metal foils and/or metal foil strips that may be butt joined, woven together, criss-crossed and/or provided in any other configuration that facilitates resin infusion through the metal layer formed therefrom and given that one having ordinary skill in the art before the effective date of the instant invention would have been motivated to utilize any one or combination of said perforated metal foils and/or metal foil strips, reading upon the claimed “foraminous metal layer” of instant claim 4 and “metallic mesh, gauze or expanded foil” of instant claim 5, in any configuration of the “foraminous” metal foils or metal foil strips as disclosed by Modin, including with lap or butt joints as recited in instant claims 7-8, the claimed invention as recited in instant claims 4-5 and 7-8 would have been obvious over the teachings of Modin in view of McCrea given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 6, Modin does not limit the metal foils to any particular type of metal and although Modin does not specifically recite the use of copper, McCrea broadly discloses the use of copper (Paragraph 0046) for producing the coated composite material and given that copper foils are an obvious species of metal foils utilized in the art, the invention as recited in instant claim 6 would have been obvious over the teachings of Modin in view of McCrea.
With regard to instant claims 9-12, the metallic coating disclosed by McCrea reads upon the broadly claimed metal film of instant claim 9, wherein “thermally applied” of instant claim 10 is a process limitation in the product claim that does not provide any structural or material limitations to differentiate the claimed metallic film from the metallic coating/film taught by McCrea, and given that McCrea also discloses the use of copper and nickel for the metallic coating as in instant claim 11, wherein the same metal may be used for the different metal layers as in instant claim 12, the invention as recited in instant claims 9-12 would have been obvious over the teachings of Modin in view of McCrea given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claims 13-15, McCrea discloses that the fine-grained and/or amorphous coating has a thickness substantially thicker than a metallizing layer, particularly greater than or equal to 10 microns (Paragraph 0046), thereby overlapping the claimed ranges of instant claims 13-15 and hence rendering claims 13-15 obvious over the teachings of Modin in view of McCrea.
With regard to instant claim 18, McCrea discloses that the “metallic coating can be suitably exposed to a finishing treatment such as polishing and/or additional coatings can be applied which can include, among others, electroplating, i.e., chromium plating and/or applying polymeric top coatings such as paints” (Paragraph 0163), and hence the claimed invention as recited in instant claim 18 would have been obvious over the teachings of Modin in view of McCrea.
Response to Arguments
Applicant’s arguments filed 3/3/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and the rejections recited in the prior office action have been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 16, 2022